Citation Nr: 1203050	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-35 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from May 1992 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  At no point during the rating period on appeal did the Veteran's headaches manifest with characteristic prostrating attacks averaging at least one in 2 months over several months.

2.  For the entire rating period on appeal, the Veteran's headache disorder manifested with frequent headaches that were of short duration and did not produce any economic inadaptability.  


CONCLUSION OF LAW

The criteria for an increased compensable rating for headaches have not been met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supplement 2011); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supplement 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The record shows that through VCAA letter dated in August 2009 the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of her claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in September 2009 to address the level of her headache disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran seeks an increased compensable rating for migraine headaches.  The Veteran's migraine headaches are rated noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."  


Analysis

Based upon review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for her headaches.  The criteria for a 10 percent rating pursuant to Diagnostic Code 8100 have not been met.  The clinical evidence of record does not reflect headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.  There is no evidence that the Veteran's headaches have been identified as prostrating in nature.  

Service connection for headaches was granted in July 1998 and a noncompensable rating was assigned.  In July 2009 the RO received the Veteran's claim for an increased compensable evaluation for her headache disorder.

Historically, the Veteran was afforded a VA general examination in April 1998.  At that time the examiner noted a long history of complaints of pain and other medical conditions with the exact etiology being unknown.  The examiner opined that the complaints were largely psychiatric.  The Veteran admitted to being depressed and she had definite psychiatric problems.  The diagnosis included tension headaches.

A July 1999 VAMC consult noted the onset of headaches over a several year period.  The Veteran underwent a CAT scan of the brain which was normal.

In a November 2003 VAMC neurological consult the Veteran described her headaches as pounding, typically in the vertex region.  They were associated with light and sound sensations but not nausea.  At times she had blurred vision.  She denied sensory deficits, weakness or speech problems.  She reported up to two severe headaches twice a month which may last up to 3 days.  She had less severe headaches at least 12 days out of each 14 day period.  She reported that she may at times miss work due to headaches.  The examiner noted that the Veteran had undergone 2 MRIs and 2 Cat scans which were all normal.  The assessment was headaches- suspect migraines with some visual aura as well as tension headaches.

An August 2009 VAMC clinical report noted that the Veteran reported daily headaches.  None of the therapy or medication she had received helped.  The diagnosis was chronic daily headaches, multifactoral, resistant to therapy.

In September 2009, the Veteran was afforded a VA neurological examination.  She reported onset of headaches at age 19 or 20.  She had severe headaches every other day.  These were anterior, bi-frontal, and throbbing.  Severity was 4/10 and the headaches were not incapacitating.  They tended to have onset when she awoke and occasionally (twice a month) lasted several hours.  She usually tried to eat something and sleep it off.  This may take up to three hours before the headache improved.  She reported that no medication stops the headaches and none of the preventive medications have worked.  She reported no nausea, auras or triggers.  She reported light and sound sensitivity.  Approximately 20 percent of the time she had occipital (tension) headaches, and 80 percent of the time she had anterior severe headaches.  There were no associated symptoms otherwise and she did not describe hangovers afterwards.  The diagnosis was vascular tension headache syndrome.

The record does show frequent headaches; however, the record does not show any evidence of prostrating, or incapacitating attacks or any severe economic inadaptability only as a result of the Veteran's headaches.  The Veteran's attacks generally last up to 3 hours and were noted to be not incapacitating.  The examiner in September 2009 noted that the Veteran has worked in customer service since release from service.  She was now a student studying accounting and criminal justice.  The Veteran did not note any interference with her employment or studies in the September 2009 examination.  She reported that the headaches were not incapacitating.  No lay or medical evidence of record shows prolonged attacks that cause severe economic inadaptability.  

The Board finds that a preponderance of the evidence is against the claim for an increased compensable disability rating for the Veteran's headaches.  The evidence does not show that the Veteran's headaches cause incapacitating episodes, or that her headaches were prostrating in nature as required for a compensable rating under Diagnostic Code 8100.  Thus, a compensable rating for service-connected headaches is denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Ratings

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1); See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

In this case, the Board observes that a total disability rating based upon individual unemployability (TDIU) has been previously awarded to the Veteran by rating action in April 2006 effective as of November 2, 2004.  However, a TDIU claim is a matter separate from the adjudication of schedular and extraschedular increased rating claims, and if a TDIU rating is awarded, the Veteran is still entitled to adjudication of those other claims.  See, e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999). 

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected headache disorder are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's headache disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.   This is discussed in more detail above. 

In this case, the Board finds that the Schedule is not inadequate. The Schedule provides for higher ratings for the Veteran's headache disorder.  Findings supporting a rating in excess of that currently assigned have not been documented.  In addition, it has not been shown that the service-connected headache disorder has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment or that there is any other factor that suggests the established rating criteria do not adequately account for the severity of the Veteran's headache disorder. 

In short, there is nothing in the record to indicate that the service-connected headache disorder on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

ORDER

Entitlement to a compensable disability rating for headache disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


